481 S.E.2d 7 (1997)
224 Ga. App. 238
ALEXANDER
v.
GENERAL MOTORS CORPORATION.
No. A95A1400.
Court of Appeals of Georgia.
January 14, 1997.
Kenneth F. Dunham, Marietta, Dovre C. Jensen, Jr., Margaret N. Paton, L. Lynn Hogue, Atlanta, for appellant.
Lord, Bissell & Brook, Terry R. Howell, Corliss L. Worford, Atlanta, for appellee.
ANDREWS, Chief Judge.
In Alexander v. Gen. Motors Corp., 219 Ga.App. 660, 466 S.E.2d 607 (1995), we affirmed the trial court's grant of partial summary judgment in favor of General Motors Corporation. In Alexander v. Gen. Motors Corp., 267 Ga. 339, 478 S.E.2d 123 (1996), the Supreme Court reversed our decision. Accordingly, the prior decision of this Court is vacated, the decision of the Supreme Court is made the decision of this Court, and the trial court's grant of partial summary judgment in favor of General Motors Corporation is reversed.
Judgment reversed.
McMURRAY, BIRDSONG and POPE, P.JJ., and BEASLEY, JOHNSON, BLACKBURN, SMITH and RUFFIN, JJ., concur.